Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A and C corresponding to claims 1-8 in the reply filed on 4-21-2022 is acknowledged.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 2 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically newly cited Koo et al. (US. App. 20150194444) and Hwang et al. (US Pat. 8619015) are applied below necessitated by Applicant’s amendment.
As always, the Examiner encourages the Applicant to initiate an Applicant interview to clarify ambiguities in claim interpretation.  Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. App. 2009/0027310) in view of Lee et al. (U.S. App. 20180158396) and Koo et al. (US. App. 20150194444).
In regard to claim 1, Kim teaches an emissive display device (see Title) comprising: a display area which includes a plurality of pixels (see Fig. 1 display matrix); and a driver disposed at a side of the display area (see Fig. 1, Item 110), the driver including: at least two emission signal lines disposed (see Fig. 1 and 2, Ei and Ei+1 for each pixel row).
Kim is not relied upon to teach the lines are stages; an input signal line connected to the at least two emission signal stages, and the at least two emission signal stages are connected to the input signal line.
However, Lee teaches the lines are stages (see Fig. 12, EST11 and EST12); an input signal line connected to the at least two emission signal stages (see Fig. 12, VFLM3 is connected to EST11 and EST12 through TR1), and the at least two emission signal stages are connected to the input signal line (see Fig. 12, VFLM3 is connected to EST11 and EST12 through TR1).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kim to include the mutual signal line connection of Lee to control timing of signals in the display (See Para. 114). Examiner further notes Kim discloses the base product/process of having emission signal lines for a row while Lee teaches the known technique of emissions stages with a shared input signal line to yield predictable results of conserved space for lines for the same signal to different stages in the device of Kim.
Kim and Lee are not relied upon to teach wherein the at least two emission signal stages are disposed in a substantially perpendicular direction to an extending direction of the input signal line.
However, Koo teaches wherein the at least two emission signal stages are disposed in a substantially perpendicular direction to an extending direction of the input signal line (see Fig. 6, Item 472b).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kim as modified by Lee with the perpendicular line of Koo for transferring voltage to the stages (see Par. 110). Examiner further notes Kim as modified by Lee discloses the base product/process of having emission stages while Koo teaches the known technique of perpendicular lines to stages to yield predictable results of conserved space for lines for the same signal to different stages in the device of Kim as modified by Lee.
Regarding claim 2, Kim in view of Lee and Koo teaches all the limitations of claim 1. Kim is not relied upon to teach wherein the at least two emission signal stages are included in at least two of a first emission control signal generator, a second emission control signal generator, an initialization control signal generator, and a bias control signal generator.
However, Lee teaches wherein the at least two emission signal stages are included in at least two of a first emission control signal generator, a second emission control signal generator, an initialization control signal generator, and a bias control signal generator (see Fig. 12, EST11 and EST12).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kim to include separate emission control generators of Lee to control timing of signals in the display (See Para. 114). Examiner further notes Kim discloses the base product/process of having emission signal lines from a single driver while Lee teaches the known technique of separate signal generators to yield predictable results of discrete control parts in the device of Kim.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. App. 2009/0027310) in view of Lee et al. (U.S. App. 20180158396) and Koo et al. (US. App. 20150194444) in further view of Hwang et al. (US Pat. 8619015).
Regarding claim 3, Kim in view of Lee and Koo teaches all the limitations of claim 2. Kim and Lee and Koo are not relied upon to teach wherein the input signal line includes a pair of clock signal lines.
Koo does teach the concept of CLK lines perpendicular between stages 6 and 7 in Figure 6. 
However, Hwang teaches wherein the input signal line includes a pair of clock signal lines (see Fig. 3, CKVB becomes CK2 and CK1 respectively for stages).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kim and Lee and Koo with the clock lines of Hwang to prevent erroneous operation of the gate driver (see Col. 7, Ln 45-50). 
Regarding claim 4, Kim in view of Lee and Koo and Hwang teaches all the limitations of claim 3. Kim and Lee and Koo are not relied upon to teach wherein the at least two emission signal stages which share the pair of clock signal lines receive different start signals.
As discussed above, Lee teaches the concept of emission signal stages
However, Hwang teaches wherein the at least two stages which share the pair of clock signal lines receive different start signals (see Fig. 3, STVP and Cout(1) for respective ST1 and STj-1 stages ).
It would have been obvious to a person of ordinary skill in the art to modify the display of Kim and Lee and Koo with the different start times of Hwang to prevent erroneous operation of the gate driver and cascade manner (see Col. 7, Ln 35-40 and 45-50). 
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/Primary Examiner, Art Unit 2625